Citation Nr: 0528719	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating action of the RO that 
denied claims of service connection for left ear hearing 
loss, degenerative joint disease of the left knee and right 
total knee replacement.  In the substantive appeal received 
from the veteran in July 2002, he limited his appeal to the 
issue noted on the title page.  He confirmed that he was 
limiting his appeal to the issue of service connection for 
left ear hearing loss at an October 2002 hearing at the RO.  

The veteran testified at an April 2005 videoconference 
hearing before the undersigned.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competent evidence of a nexus between the 
veteran's currently demonstrated left ear hearing loss and 
service.  

CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in January 2002 and February 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran is responsible to 
provide.  In addition, the January 2003 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute. Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO sent the initial VCAA notice letter in 
January 2002, prior to the April 2002 rating decision on 
appeal, such that there is no conflict with Pelegrini.  
Although the February 2005 VCAA letter provides supplementary 
information, there is no showing or allegation of prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Also, VCAA notice consistent with 38 U.S.C.A. § 
5103(a) must also conform to 38 C.F.R. § 3.159(b)(1) and 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-21.  The February 2005 VCAA letter to the 
veteran contains this request.  In this case, the veteran had 
already submitted a statement in January 2005 in which he 
reported that he had submitted "all the information that I 
was able to get."  

With respect to the duty to assist, the RO has obtained 
private medical records as authorized by the veteran.  The 
veteran identified two private physicians who had treated him 
for his left ear complaints; however, one of the physicians 
was deceased and his records were unavailable.  In November 
2003, the second physician submitted a statement in support 
of the veteran's claim.

The RO obtained private and VA treatment records.  The 
veteran submitted documentation of his unsuccessful attempts 
to obtain treatment records from St. Edwards Mercy Medical 
Center.  

The veteran's service medical records consist of the report 
of an August 1952 separation examination and information from 
1951 reported by the Office of the Surgeon General, 
Department of the Army.  The record includes an October 2004 
RO memorandum to the file regarding the unavailability of the 
veteran's service records.  It was noted that all procedures 
have been correctly followed in attempting to procure the 
records and evidence of the efforts is in the file.  It was 
concluded that further efforts to obtain the files would be 
futile.  

The Board finds that the RO's actions comply with duty to 
assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  Finally, the Board observes that the RO has not 
secured a medical examination or opinion.  However, as 
discussed in detail below, there is inadequate evidence to 
require the RO to do so.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Because the veteran's service medical records are incomplete, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996). 

The veteran contends that he suffered left ear infections 
during service and although surgery performed after service 
cleared the infections, the result was left ear hearing loss.  
During the April 2005 hearing before the undersigned, the 
veteran testified that he had a perforated eardrum prior to 
service, but no infection or hearing problems.  

The report of the August 1952 separation examination includes 
a normal clinical evaluation of the ears, internal and 
external canals.  Auditory acuity was reported as 15/15 for 
whispered and spoken voice; no defects of diagnoses were 
reported.  The Report of Medical History prepared as part of 
that examination included the veteran's affirmative answer 
that he had experienced ear trouble, but no diagnosis or 
comment was noted by the examining physician.  Reports 
received from the Office of the Surgeon General do not 
include any references to hearing loss.  

In a statement received in November 2003, Charles S. Lane, 
M.D., reported that he had obtained copies of the history, 
physical examination and surgical procedures he had performed 
on the veteran.  Dr. Lane reported that the veteran had begun 
to have recurring left ear infections as a child.  He was 
first seen by Dr. Lane in 1971, at which time he was found to 
have a perforated left tympanic membrane, drainage from the 
left middle ear and a marked conductive hearing loss in the 
left ear.  Surgical treatment was conducted in November 1971 
and October 1979.  

VA treatment records include an August 2001 entry noting the 
veteran's past surgical history was notable for "left ear 
surgery times two of chronic infections per patient's report.  
This resulted in the chronic decreased hearing loss of this 
ear."

In this case, the Board finds that service connection is not 
warranted.  Available service medical records do not include 
any reference to hearing loss; clinical evaluation and 
auditory acuity was rated as normal at separation.  While the 
record includes an August 2001 VA treatment record noting the 
veteran's left ear hearing loss, there is no competent 
evidence relating any current hearing loss to service.  Post-
service medical records include Dr. Lane's reference to left 
ear hearing loss many years after service, but offers no 
opinion as to a nexus between that condition and the 
veteran's service.  In fact, Dr. Lane specifically referred 
to the onset of ear infections as a child.  

The reference in VA treatment records does not amount to a 
medical nexus opinion because there is no indication that the 
physician based that statement on anything other than the 
veteran's reported history.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

The Board acknowledges that the veteran has expressed his 
personal belief that his left ear hearing loss is related to 
service.  However, as a lay person, he is not competent to 
offer an opinion as to the etiology of disorder.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494. 

While the veteran has argued that he is entitled to an 
examination to obtain a nexus opinion, in the absence of 
medical evidence even suggesting a nexus between the left ear 
hearing loss and service, VA has no obligation to obtain a 
medical opinion pursuant to section 5103A(d).  Wells, 326 F. 
3d. at 1384.  

The Board finds no evidence of left ear hearing loss in 
service and no competent evidence of a nexus between current 
left ear hearing loss and service.  Thus, the preponderance 
of the evidence is against the claim of service connection 
for left ear hearing loss.  38 U.S.C.A. § 5107.


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


